689 S.E.2d 878 (2009)
STATE EMPLOYEES
v.
NC DEPT. OF STATE.
No. 487A09.
Supreme Court of North Carolina.
December 23, 2009.
E. Hardy Lewis, Raleigh, for State Employees Association.
Kieran Shanahan, Raleigh, for NC Dept. of State Treasurer.
The following order has been entered on the motion filed on the 23rd of December 2009 by Plaintiff-Appellant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 23rd of December 2009."
Plaintiff-Appellant shall have up to and including the 14th day of January, 2010 to file and serve his/her brief with this Court.